DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/18/2020 is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,705,128. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover similar subject matter and are compared below.

Present Application 15929707 Clm 1
U.S. Patent 10705128 Clm 1
A battery monitor control system comprising: a) one or more primary switches adapted to be connected to two or more terminals of a string of one or more battery units connected in series;
A battery monitor control system comprising: 

2) a load resistor R.sub.L in series with said one or more primary switches; and 3) a current sensor in series with said one or more primary switches; 	
d) two or more lead wires adapted to be connected to two or more busbars electrically connecting said battery units in said string; 
b) two or more lead wires adapted to be connected to two or more busbars electrically connecting said battery units in said string; 
and e) a digital signal processor adapted to: 1) control said one or more primary switches to produce a ripple current through said string of battery units, said ripple current having a ripple current wave form comprising a reference frequency; 
c) a digital signal processor adapted to: 1) control said one or more primary switches to produce a ripple current through said string of battery units, said ripple current having a ripple current wave form comprising a reference frequency;
2) measure a ripple voltage wave form across each of said battery units via said lead wires; 3) measure said ripple current wave form from said current sensor; 
2) measure a ripple voltage wave form across each of said battery units via said lead wires; 3) measure said ripple current wave form from said current sensor; 
4) determine at least a portion of a complex impedance of each of said battery units using said measured ripple voltage wave forms and said measured ripple current wave forms; 
4) determine a 
and 5) output said at least a portion of said complex impedance of each of said battery 


d) said primary switches are controlled by a pulse width modulated 
g) said primary switches are turned on and off at a modulation frequency that is in the range of 4 to 16 times said reference frequency; 
e) said primary switches are turned on and off at a modulation frequency that is in the range of 4 to 16 times said reference frequency;
and h) the pulse width between when said primary switches are turned on and off is modulated by said pulse width modulated wave
and f) the pulse width between when said primary switches are turned on and off is modulated by a sine wave (sine wave disclosed in claim 1 above described as pulse width modulated wave)
Clm 2
Clm 8
Clm 3
Clm 9
Clm 4
Clm 2
Clm 5
Clm 3
Clm 6
Clm 4
Clm 7
Clm 5
Clm 8
Clm 6
Clm 9
Clm 7


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,705,128 in view of Lamesch (US 20170336469), hereinafter “Lamesch”. 

Regarding Claim 10, Potempa fails to disclose the battery monitor control system of claim 1 wherein said at least a portion of said complex impedance comprises one or more of: a) a resistive impedance; or b) a phase shift.  
However Lamesch teaches a battery monitor system wherein at least a portion of a complex impedance of a battery comprises one or more of: a) a resistive impedance; or b) a phase shift (Para [0079] capacitor monitor sensor of a capacitor having a complex impedance to be measured and is a resistive impedance for the benefit of preventing injection of a direct current voltage, thus providing filtering of the signal during execution of a measurement by the battery monitor Para [0077-0080]).  
	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide at least a portion of said complex impedance comprises one or more of: a) a resistive impedance; or b) a phase shift.  Lamesch teaches a battery monitor system wherein at least a portion of a complex impedance of a battery comprises one or more of: a) a resistive impedance; or b) a phase shift for the benefit of preventing injection of a direct current voltage, thus providing filtering of the signal during execution of a measurement by the battery monitor as taught by Lamesch in Para [0077-0080].

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,705,128 in view of Choi et al. (US 20160349331), hereinafter “Choi”. 

Regarding Claim 11, Potempa fails to disclose wherein said pulse width modulated wave comprises a pulse width modulated phase shifted sine wave.
However Choi teaches a pulse width modulated wave comprising a pulse width modulated phase shifted sine wave (Para [0059] pulse width modulating used to control a switch comprising a phase shifted PWM control method) for the benefit of controlling a switch in a battery monitoring system.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide said pulse width modulated wave comprises a pulse width modulated phase shifted sine wave for the benefit of controlling a switch in a battery monitoring system as taught by Choi in Para [0059].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Abu Qahouq teaches methods, apparatuses, and systems for measuring impedance spectrum, power or energy density, and/or spectral density using frequency component analysis of power converter voltage and current ripple.  Regarding Claim 1, Abu Qahouq fails to teach wherein primary switches are turned on and off at a modulation frequency that is in the range of 4 to 16 times said reference frequency; and the pulse width between when said primary switches are turned on and off is modulated by said pulse width modulated wave” in combination with all other limitations of the claim renders the claim allowable over the prior art and would be allowable if the Double Patenting rejection is overcome.  All subsequent claims would also be allowable due to dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abu Qahouq (US 20180059191) teaches methods, apparatuses, and systems for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868